Name: Commission Implementing Regulation (EU) NoÃ 700/2011 of 20Ã July 2011 adding to the 2011 fishing quotas certain quantities withheld in the year 2010 pursuant to Article 4(2) of Council Regulation (EC) NoÃ 847/96
 Type: Implementing Regulation
 Subject Matter: economic geography;  fisheries;  international law
 Date Published: nan

 21.7.2011 EN Official Journal of the European Union L 190/2 COMMISSION IMPLEMENTING REGULATION (EU) No 700/2011 of 20 July 2011 adding to the 2011 fishing quotas certain quantities withheld in the year 2010 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October, in the year of application of a fishing quota, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission shall add to the relevant quota the quantity withheld. (2) Council Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (2), Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (3), Council Regulation (EC) No 1287/2009 of 27 November 2009 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2010 (4) and Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required (5), fix quotas for certain stocks for 2010 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (6), Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (7), Council Regulation (EU) No 1256/2010 of 17 December 2010 fixing the fishing opportunities for certain fish stocks applicable in the Black Sea for 2011 (8) and Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non EU waters (9), fix quotas for certain stocks for 2011. (4) Certain Member States have requested, before 31 October of 2010, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2010 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2011. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture. HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2011 in Regulations (EU) No 1225/2010, (EU) No 1124/2010, (EU) No 1256/2010, and (EU) No 57/2011 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) OJ L 352, 31.12.2008, p. 1. (3) OJ L 330, 16.12.2009, p. 1. (4) OJ L 347, 24.12.2009, p. 1. (5) OJ L 21, 26.1.2010, p. 1. (6) OJ L 336, 21.12.2010, p 1. (7) OJ L 318, 4.12.2010, p. 1. (8) OJ L 343, 29.12.2010, p. 2. (9) OJ L 24, 27.1.2011, p. 1. ANNEX Country ID Stock Id Species Zone names 2010 Final quota 2010 Margin Catches 2010 SC catches 2010 % final quota Transferred Qty Initial quota 2011 Revised quota 2011 New code 2011 BEL ANF/07. Anglerfish VII 2 836 643,4 1,1 22,7 % 283,60 2 984 3 268 BEL COD/07D. Cod VIId 94 51,7 55,0 % 9,40 67 76 BEL COD/07A. Cod VIIa 32 18,4 57,5 % 3,20 7 10 BEL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 161 49,4 30,7 % 16,10 167 183 BEL HAD/2AC4. Haddock EU waters of IIa and IV 100 77,8 77,8 % 10,00 196 206 BEL HAD/6B1214 Haddock VIb, XII, XIV 11 0,0 0,0 % 1,10 8 9 BEL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X 175 120,7 69,0 % 17,50 148 166 BEL HER/1/2. Herring EU waters of I and II 34 0,0 0,0 % 3,40 22 25 HER/1/2- BEL HKE/2AC4-C Hake EU waters of IIa and IV 57 47,1 82,6 % 5,70 28 34 BEL HKE/571214 Hake VI, VII; EU waters of Vb, international waters of XII and XIV 122 11,6 9,5 % 12,20 284 296 BEL HKE/8ABDE. Hake VIIIa, b, d, e 10 1,3 13,0 % 1,00 9 10 BEL JAX/4BC7D Horse mackerel EU waters of IVb, IVc, VIId 68 14,8 21,8 % 6,80 47 54 BEL LIN/04. Ling EU waters of IV 17 14,4 84,7 % 1,70 16 18 LIN/04-C. BEL LIN/05. Ling EU waters of V 10 0,0 0,0 % 1,00 9 10 LIN/05EI. BEL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII, XIV 34 21,7 63,8 % 3,40 29 32 BEL NEP/07. Norway lobster VII 15 14,1 94,0 % 0,90 1 BEL NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 176 211,3 18,0 % 117,60 1 227 1 345 BEL NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 5 1,3 26,0 % 0,50 1 BEL PLE/07A. Plaice VIIa 382 115,1 30,1 % 38,20 42 80 BEL PLE/7DE. Plaice VIId and VIIe 1 121 1 080,4 96,4 % 40,60 763 804 BEL PLE/7FG. Plaice VIIf and VIIg 195 178,6 91,6 % 16,40 56 72 BEL PLE/7HJK. Plaice VIIh, VIIj, and VIIk 7 0,6 8,6 % 0,70 12 13 BEL SOL/07A. Common sole VIIa 312 188,8 60,5 % 31,20 179 210 BEL SOL/07D. Common sole VIId 1 311 1 174,8 89,6 % 131,10 1 306 1 437 BEL SOL/07E. Common sole VIIe 23 13,0 56,5 % 2,30 25 27 BEL SOL/24. Common sole EU waters of II and IV 1 439 1 248,8 86,8 % 143,90 1 171 1 315 SOL/24-C. BEL SOL/7FG. Common sole VIIf and VIIg 694 570,4 82,2 % 69,40 775 844 BEL SOL/8AB. Common sole VIIIa and b 443 131,7 29,7 % 44,30 53 97 BEL SRX/07D. Skates and rays EU waters of VIId 69 60,4 88,3 40,4 % 6,90 80 87 BEL SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 209 909,7 61 80,3 % 120,90 1 027 1 148 BEL SRX/89-C. Skates and rays EU waters of VIII and IX 11 0,0 0,0 % 1,10 9 10 BEL WHG/07A. Whiting VIIa 10 3,9 39,0 % 1,00 1 BEL WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 189 162,3 85,9 % 18,90 158 177 WHG/7X7A-C DNK BLI/03- Blue ling EU waters and waters not under the sovereignty or jurisdiction of third countries of III 5 0,2 4,0 % 0,50 4 5 DNK COD/03AS. Cod IIIa Kattegat 270 110,9 41,1 % 27,00 118 145 DNK DGS/2AC4-C Spurdog/dogfish EU waters of IIa and IV 5 3,4 68,0 % 0,50 0 1 DNK HAD/2AC4. Haddock EU waters of IIa and IV 920 723,0 78,6 % 92,00 1 349 1 441 DNK HER/1/2. Herring EU waters of I and II 29 336 26 772 13,5 26 772,3 91,3 % 2 550,20 22 039 24 589 DNK HKE/2AC4-C Hake EU waters of IIa and IV 1 195 603,7 50,5 % 119,50 1 119 1 239 DNK HKE/3A/BCD Hake IIIa; EU waters of IIIb, IIIc and IIId 1 685 345,3 20,5 % 168,50 1 531 1 700 DNK JAX/2A-14 Horse Mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 6 550 3 002,4 45,8 % 655,00 15 562 16 217 DNK JAX/4BC7D Horse mackerel EU waters of IVb, IVc, VIId 5 107 0,1 0,0 % 510,70 20 447 20 958 DNK LIN/03. Ling IIIa; EU waters of IIIb, IIIc and IIId 64 57,8 90,3 % 6,20 51 57 LIN/3A/BCD DNK LIN/04. Ling EU waters of IV 269 56,3 20,9 % 26,90 243 270 LIN/04-C. DNK LIN/05. Ling EU waters of V 7 0,0 0,0 % 0,70 6 7 LIN/05EI. DNK LIN/1/2. Ling EU and international waters of I and II 8 0,0 0,0 % 0,80 8 9 DNK LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII, XIV 6 0,0 0,0 % 0,60 5 6 DNK NEP/2AC4-C Norway lobster EU waters of IIa and IV 1 436 302,0 21,0 % 143,60 1 227 1 371 DNK PRA/2AC4-C Northern prawn EU waters of IIa and IV 3 540 0,0 0,0 % 354,00 2 673 3 027 DNK SOL/24. Common sole EU waters of II and IV 761 403,6 53,0 % 76,10 535 611 SOL/24-C. DNK SOL/3A/BCD Common Sole IIIa; EU waters of IIIb, IIIc and IIId 664 466,5 70,3 % 66,40 704 770 DNK SRX/03-C Skates and rays EU waters of IIIa 45 0,0 0,0 % 4,50 45 50 SRX/03A-C DNK SRX/2AC4-C Skates and rays EU waters of IIa and IV 10 9,5 95,0 % 0,50 9 10 DNK USK/03-C. Tusk EU waters of III 14 0,8 5,7 % 1,40 12 13 USK/3A/BCD DNK USK/04-C. Tusk EU waters of IV 60 1,6 2,7 % 6,00 53 59 DNK WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 135 133,1 98,6 % 1,90 1 533 1 535 DEU ANF/07. Anglerfish VII 365 256,0 70,1 % 36,50 333 370 DEU BSF/56712- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 29 0,0 0,0 % 2,90 27 30 DEU COD/03AS. Cod IIIa Kattegat 6 0,3 5,0 % 0,60 2 3 DEU GFB/1234- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 9 0,0 0,0 % 0,90 9 10 DEU GFB/567- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 11 1,8 16,4 % 1,10 10 11 DEU GHL/2A-C46 Greenland Halibut EU waters of IIa and IV; EU and international waters of Vb and VI 6 0,0 0,0 % 0,60 3 4 DEU HAD/5BC6A. Haddock EU and international waters of ICES zones VIb, XII and XIV 5 1,3 26,0 % 0,50 3 4 DEU HAD/6B1214 Haddock EU and international waters of ICES zones VIb, XII and XIV 15 0,0 0,0 % 1,50 10 12 DEU HER/1/2. Herring EU waters of I and II 11 106 4 686,3 6 418,2 4 686,3 57,8 % 1 110,60 3 859 4 970 HER/1/2- DEU HKE/2AC4-C Hake EU waters of IIa and IV 166 131,3 79,1 % 16,60 128 145 DEU JAX/2A-14 Horse Mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 19 524 17 579,6 90,0 % 1 944,40 12 142 14 086 DEU JAX/4BC7D Horse mackerel EU waters of IVb, IVc, VIId 4 228,7 3 803,9 90,0 % 422,87 1 805 2 228 DEU LIN/04. Ling EU waters of IV 106 24,9 23,5 % 10,60 150 161 LIN/04-C. DEU LIN/05. Ling EU and international waters of V 7 0,0 0,0 % 0,70 6 7 LIN/05EI. DEU LIN/1/2. Ling EU and international waters of I and II 10 0,0 0,0 % 1,00 8 9 DEU LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 123 13,3 10,8 % 12,30 106 118 DEU NEP/2AC4-C Norway lobster EU waters of IIa and IV 465 374,4 80,5 % 46,50 18 65 DEU POK/561 214 Saithe VI; EU and international waters of Vb; EU and international waters of XII and XIV 285 256,9 90,1 % 28,10 543 571 POK/56-14 DEU RNG/03- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of III 5 0,0 0,0 % 0,50 5 6 DEU RNG/5B67- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 7 0,0 0,0 % 0,70 5 6 DEU RNG/8X14- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 37 0,0 0,0 % 3,70 30 34 DEU SOL/24. Common Sole EU waters of II and IV 641 533,6 83,2 % 64,10 937 1 001 SOL/24-C. DEU SOL/3A/BCD Common Sole IIIa; EU waters of IIIb, IIIc and IIId 33 26,2 79,4 % 3,30 41 44 DEU SRX/2AC4-C Skates and rays EU waters of IIa and IV 33 28,0 84,8 % 3,30 12 15 DEU SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 16 0,3 1,9 % 1,60 14 16 DEU USK/03-C. Tusk EU waters of III 7 0,0 0,0 % 0,70 6 7 USK/3A/BCD DEU USK/04-C. Tusk EU waters of IV 18 0,7 3,9 % 1,80 16 18 DEU USK/1214EI Tusk EU and international waters of I, II and XIV 6 0,0 0,0 % 0,60 6 7 DEU WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 9 854 9 067,7 1,8 92,0 % 784,50 596 1 381 DEU WHG/561214 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 9 0,0 0,0 % 0,90 2 3 WHG/56-14 IRL ANF/07. Anglerfish VII 3 646 3 527,1 96,7 % 118,86 2 447 2 566 IRL COD/07A. Cod VIIa 325 290,5 89,4 % 32,50 332 365 IRL COD/5B6A-C Cod VIa; EU and international waters of Vb east of 12o 00 W 53 48,7 92,0 % 4,26 40 44 COD/5BE6A IRL DGS/15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 29 24,6 84,8 % 2,90 0 3 IRL GFB/567- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 181 9,5 5,2 % 18,10 260 278 IRL HAD/5BC6A. Haddock EU waters of Vb and VIa 447 396,1 88,6 % 44,70 328 373 IRL HAD/6B1214 Haddock VIb, XII, XIV 243 169,0 69,5 % 24,30 295 319 IRL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 2 815 2 608,4 92,7 % 206,60 2 959 3 166 IRL HER/1/2. Herring EU and international waters of I and II 8 563 8 060,7 8 060,7 8 060,7 94,1 % 502,30 5 705 6 207 HER/1/2- IRL HER/5B6ANB Herring EUand international waters of Vb, VIb and VIaN 3 096 2 651,9 85,7 % 309,60 3 286 3 596 IRL HER/6AS7BC Herring VIaS, VIIbc 8 510 7 196,7 84,6 % 851,00 4 065 4 916 IRL HER/7G-K. Herring VIIg, h, j, k 9 051 8 343,4 92,2 % 707,59 11 407 12 115 IRL HKE/571214 Hake VI, VII; EU waters of Vb, international waters of XII and XIV 2 111 2 047,6 97,0 % 63,40 1 704 1 767 IRL JAX/2AX14- Horse Mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 47 685 44 489,3 93,3 % 3 195,66 40 439 43 635 JAX/2A-14 IRL LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 659 612,1 92,9 % 46,86 575 622 IRL NEP/07. Norway lobster VII 8 595 7 708,5 89,7 % 859,50 8 025 8 885 IRL NEP/5BC6. Norway lobster VI; EU waters of Vb 76 44,6 58,7 % 7,60 185 193 IRL PLE/07A. Plaice VIIa 827 89,3 10,8 % 82,70 1 063 1 146 IRL PLE/7BC Plaice VIIb and VIIc 72 26,9 37,4 % 7,20 62 69 IRL PLE/7FG. Plaice VIIf, g 69 63,1 91,4 % 5,90 200 206 IRL PLE/7HJK Plaice VIIh, VIIj and VIIk 124 65,5 52,8 % 12,40 81 93 IRL RNG/5B67- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 245 0,0 0,0 % 24,50 190 215 IRL RNG/8X14- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 8 0,0 0,0 % 0,80 6 7 IRL SOL/07A. Common Sole VIIa 51 47,3 92,7 % 3,70 73 77 IRL SOL/7FG. Common Sole VIIf, g 30 26,8 89,3 % 3,00 39 42 IRL USK/567EI Tusk EU and international waters of V, VI and VII 11 9,5 86,4 % 1,10 17 18 IRL WHG/07A. Whiting VIIa 104 96,9 93,2 % 7,10 68 75 IRL WHG/561 214 Whiting VI; EU waters of Vb; international waters of XII and XIV 118 100,6 85,3 % 11,80 97 109 WHG/56-14 IRL WHG/7X7A Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 4 589 4 330,4 94,4 % 258,64 4 865 5 124 WHG/7X7A-C ESP ALF/3X14- Alfonsinos EU waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 66 65,2 98,8 % 0,80 74 75 ESP ANE/9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 4 247 3 815,8 89,8 % 424,70 3 635 4 060 ESP ANF/07. Anglerfish VII 3 145 2 321,2 73,8 % 314,50 1 186 1 501 ESP ANF/8ABDE. Anglerfish VIIIa, b, d, e 1 481 733,4 49,5 % 148,10 1 318 1 466 ESP ANF/8C3411 Anglerfish VIIIc, IX, X, EU waters of CECAF 34.1.1 1 180 1 176,8 99,7 % 3,20 1 310 1 313 ESP DGS/15X14 Spurdog/dogfish EU and international waters of I, V, VII, VIII, XII, XIV 5 4,5 90,0 % 0,50 1 ESP GFB/567- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 597 587,8 98,5 % 9,20 588 597 ESP HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 150 143,8 95,9 % 6,20 6 ESP HKE/571214 Hake VI, VII; EU waters of Vb, international waters of XII and XIV 12 618 1 289,2 11 152,2 53,2 78,6 % 1 261,80 9 109 10 371 ESP HKE/8ABDE. Hake VIIIa, b, d, e 7 779 53,2 5 658,5 1 289,2 88,6 % 777,90 6 341 7 119 ESP HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 5 962 5 900,1 99,0 % 61,90 6 844 6 906 ESP JAX/08C. Horse Mackerel VIIIc 22 708 22 699,8 100,0 % 8,20 22 521 22 529 ESP JAX/09. Horse Mackerel IX 8 068 8 062,7 99,9 % 5,30 7 654 7 659 ESP JAX/2A-14 Horse Mackerel 2 040 1 730,7 84,8 % 204,00 16 562 16 766 ESP LEZ/8C3411 Megrims VIIIc, IX, X, EU waters of CECAF 34.1.1 1 113 1 111,2 99,8 % 1,80 1 010 1 012 ESP LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII, XIV 2 483 1 117,1 45,0 % 248,30 2 150 2 398 ESP NEP/07. Norway lobster VII 1 494 357,5 23,9 % 149,40 1 306 1 455 ESP NEP/08C. Norway lobster VIIIc 87 42,1 48,4 % 8,70 87 96 ESP NEP/5BC6. Norway lobster VI; EU waters of Vb 37 0,5 1,4 % 3,70 28 32 ESP NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 34 1,7 5,0 % 3,40 234 237 ESP RNG/8X14- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 4 715 4 262,3 90,4 % 452,70 3 286 3 739 ESP SBR/09- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of IX 696 101,2 14,5 % 69,60 614 684 ESP SBR/678- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII, VIII 152 151,0 99,3 % 1,00 172 173 ESP SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 1 460 1 044,5 71,5 % 146,00 1 241 1 387 ESP SRX/89-C. Skates and rays EU waters of VIII and IX 1 618 1 165,2 72,0 % 161,80 1 435 1 597 ESP WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 187 119,0 63,6 % 18,70 1 300 1 319 ESP WHB/8C3 411 Blue whiting VIIIc, IX, X, EU waters of CECAF 34.1.1 11 127 11 112,2 99,9 % 14,80 824 839 ESP WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 50 9,8 19,6 % 5,00 0 5 WHG/7X7A-C FRA ALF/3X14- Alfonsinos EU waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII,VIII, IX, X, XII, XIV 32 19,2 60,0 % 3,20 20 23 FRA ANF/07. Anglerfish VII 19 044 10 414,2 54,7 % 1 904,40 19 149 21 053 FRA ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 8 467 5 706,5 67,4 % 846,70 7 335 8 182 FRA ANF/8C3411 Anglerfish VIIIc, IX and X; EU waters of CECAF 34.1.1 34 12,8 37,6 % 3,40 1 4 FRA BLI/67- Blue ling EU waters and international waters of VI, VII 1 718 1 605,5 93,5 % 112,50 1 297 1 410 BLI/5B67- FRA BSF/1234- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 2,9 58,0 % 0,50 4 5 FRA BSF/56712- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 2 269 2 110,1 93,0 % 158,90 1 884 2 043 FRA BSF/8910- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X 27 10,9 40,4 % 2,70 26 29 FRA COD/07A. Cod VII a 26 0,7 2,7 % 2,60 19 22 FRA COD/07D. Cod VIId 1 735 1 564,8 90,2 % 170,20 1 313 1 483 FRA COD/5B6A-C Cod VIa; EU and international waters of Vb east of 12o 00 W 67 52,9 79,0 % 6,70 29 36 COD/5BE6A FRA COD/7XAD34 Cod VIIb-c, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 3 029 1 937,1 64,0 % 302,90 2 735 3 038 FRA GFB/1012- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,2 2,0 % 1,00 9 10 FRA GFB/1234- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 10 1,5 15,0 % 1,00 9 10 FRA GFB/567- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 960 489,5 51,0 % 96,00 356 452 FRA GFB/89- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX 39 36,9 94,6 % 2,10 15 17 FRA GHL/2A-C46 Greenland Halibut EU waters of IIa and IV; EU and international waters of VI 176 151,6 86,1 % 17,60 31 49 FRA HAD/2AC4. Haddock IV; EU waters of IIa 671 276,4 41,2 % 67,10 1 496 1 563 FRA HAD/5BC6A. Haddock EU waters of Vb and VIa 151 81,7 54,1 % 15,10 111 126 FRA HAD/6B1214 Haddock EU and international waters of ICES zones VIb, XII and XIV 621 0,7 0,1 % 62,10 413 475 FRA HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 8 318 6 422,2 77,2 % 831,80 8 877 9 709 FRA HER/1/2. Herring EU and international waters of I and II 158 0,0 0,0 % 15,80 951 967 HER/1/2- FRA HER/5B6ANB Herring EU and international waters of Vb and VIb and VIaN 514 498,5 97,0 % 15,50 460 476 FRA HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 640 636,4 99,4 % 3,60 815 819 FRA HKE/2AC4-C Hake EU waters of IIa and IV 617 358,4 58,1 % 61,70 248 310 FRA HKE/571214 Hake VI and VII; EU waters of Vb; international waters of XII and XIV 12 425 9 629,0 77,5 % 1 242,50 14 067 15 310 FRA HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 14 778 10 578,2 71,6 % 1 477,80 14 241 15 719 FRA HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 571 465,4 81,5 % 57,10 657 714 FRA JAX/08C. Horse Mackerel VIIIc 437 82,6 18,9 % 43,70 390 434 FRA JAX/2AX14- Horse mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 17 012 0,0 0,0 % 1 701,20 6 250 7 951 JAX/2A-14 FRA JAX/4BC7D Horse mackerel EU waters of IVb, IVc, VIId 2 678 1 504,3 56,2 % 267,80 1 696 1 964 FRA LEZ/8C3411 Megrims VIIIc, IX and X; EU waters of CECAF 34.1.1 65 9,9 15,2 % 6,50 50 57 FRA LIN/04. Ling EU waters of IV 190 55,5 29,2 % 19,00 135 154 LIN/04-C. FRA LIN/05. Ling EU and international waters of V 7 1,0 14,3 % 0,70 6 7 LIN/05EI. FRA LIN/1/2. Ling EU and international waters of I and II 9 1,9 21,1 % 0,90 8 9 FRA LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 719 1 879,4 69,1 % 271,90 2 293 2 565 FRA NEP/07. Norway lobster VII 6 122 1 131,5 18,5 % 612,20 5 291 5 903 FRA NEP/08C. Norway lobster VIIIc 27 2,1 7,8 % 2,70 4 7 FRA NEP/2AC4-C Norway lobster EU waters of IIa and IV 42 0,5 1,2 % 4,20 36 40 FRA NEP/5BC6. Norway lobster VI; EU waters of Vb 147 0,0 0,0 % 14,70 111 126 FRA NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 318 3 562,4 82,5 % 431,80 3 665 4 097 FRA ORY/07- Orange Roughy EU waters and waters not under the sovereignty or jurisdiction of third countries of VII 6 0,0 0,0 % 0,60 0 1 FRA PLE/07A. Plaice VIIa 20 0,2 1,0 % 2,00 18 20 FRA PLE/7BC. Plaice VIIb and VIIc 18 6,5 36,1 % 1,80 16 18 FRA PLE/7DE. Plaice VIId and VIIe 2 177 2 163,0 99,4 % 14,00 2 545 2 559 FRA PLE/7FG. Plaice VIIf and VIIg 142 135,8 95,6 % 6,20 101 107 FRA POK/561 214 Saithe VI; EU and international waters of Vb; EU and international waters of XII and XIV 6 539 2 011,4 30,8 % 653,90 5 393 6 047 POK/56-14 FRA RNG/1245A- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, IV and Va 12 3,1 25,8 % 1,20 9 10 RNG/124- FRA RNG/5B67- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VII 3 102 1 514,1 48,8 % 310,20 2 409 2 719 FRA RNG/8X14- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, XII and XIV 191 2,1 1,1 % 19,10 151 170 FRA SOL/07D. Common sole VIId 2 595 2 398,8 92,4 % 196,20 2 613 2 809 FRA SOL/07E. Common sole VIIe 259 252,8 97,6 % 6,20 267 273 FRA SOL/24. Common sole EU waters of II and IV 917 621,2 67,7 % 91,70 234 326 SOL/24-C. FRA SOL/7FG. Common sole VIIf and VIIg 69 44,7 64,8 % 6,90 78 85 FRA SOL/8AB. Common sole VIIIa and b 4 857 4 268,6 87,9 % 485,70 3 895 4 381 FRA SRX/07D. Skates and rays EU waters of VIId 670 601,3 89,7 % 67,00 670 737 FRA SRX/2AC4-C Skates and rays EU waters of IIa and IV 99 91,8 92,7 % 7,20 37 44 FRA SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 5 599 4 332,9 77,4 % 559,90 4 612 5 172 FRA SRX/89-C. Skates and rays EU waters of VIII and IX 2 190 1 560,7 71,3 % 219,00 1 760 1 979 FRA USK/04-C. Tusk EU waters of IV 37 8,3 22,4 % 3,70 37 41 FRA USK/1214EI Tusk EU and international waters of I, II and XIV 7 5,4 77,1 % 0,70 6 7 FRA WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 11 217 10 000,0 89,2 % 1 121,70 1 067 2 189 FRA WHG/07A. Whiting VIIa 6 1,5 25,0 % 0,60 4 5 FRA WHG/561 214 Whiting VI; EU waters of Vb; international waters of XII and XIV 59 4,2 7,1 % 5,90 39 45 WHG/56-14 FRA WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 9 679 8 862,8 91,6 % 816,20 9 726 10 542 WHG/7X7A-C NLD ANF/07. Anglerfish VII 195 5,4 2,8 % 19,50 386 406 NLD COD/07D. Cod VIId 54 11,3 20,9 % 5,40 39 44 NLD HAD/2AC4. Haddock IV; EU waters of IIa 50 43,2 86,4 % 5,00 147 152 NLD HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 5 0,4 8,0 % 0,50 0 1 NLD HER/1/2. Herring EU and international waters of I and II 24 829 10 619 24 698,1 10 619 99,5 % 130,90 7 886 8 017 HER/1/2- NLD HER/5B6ANB. Herring EU and international waters of Vb and Vib and VIaN 3 376 3 221,6 95,4 % 154,40 2 432 2 586 NLD HER/7G-K. Herring VIIg, h, j, k 510 491,3 96,3 % 18,70 815 834 NLD HKE/2AC4-C Hake EU waters of IIa and IV 69 60,4 87,5 % 6,90 64 71 NLD HKE/571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 183 6 181,8 96,1 % 7,20 183 190 NLD HKE/8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe 20 1,5 6 37,5 % 2,00 18 20 NLD JAX/2AX14- Horse Mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 66 185 62 343,3 94,2 % 3 841,70 48 719 52 561 JAX/2A-14 NLD JAX/4BC7D. Horse Mackerel EU waters of IVb, IVc and VIId 27 257 16 202,4 59,4 % 2 725,70 12 310 15 036 NLD LIN/04. Ling EU waters of IV 6 0,8 13,3 % 0,60 5 6 LIN/04-C. NLD LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 5 0,2 4,0 % 0,50 1 NLD NEP/2AC4-C Norway lobster EU waters of IIa and IV 921 709,4 77,0 % 92,10 631 723 NLD PLE/07A. Plaice VIIa 14 0,0 0,0 % 1,40 13 14 NLD PLE/7DE. Plaice VIId and VIIe 38 12,4 32,6 % 3,80 4 NLD PLE/7HJK. Plaice VIIh, VIIJ and VIIk 16 0,0 0,0 % 1,60 46 48 NLD PRA/2AC4-C Northern prawn EU waters of IIa and IV 33 0,0 0,0 % 3,30 25 28 NLD SOL/24. Common Sole EU waters of II and IV 10 142 8 736,4 86,1 % 1 014,20 10 571 11 585 SOL/24-C. NLD SOL/3A/BCD Common Sole IIIa; EU waters of IIIbcd 34 3,6 10,6 % 3,40 68 71 NLD SRX/07D. Skates and rays EU waters of VIId 12 0,7 5,8 % 1,20 4 5 NLD SRX/2AC4-C Skates and rays EU waters of IIa and IV 396 393,3 99,3 % 2,70 201 204 NLD SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 5 0,0 0,0 % 0,50 4 5 NLD WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 36 159 33 911,6 11,5 93,8 % 2 235,90 1 869 4 105 NLD WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 437 102,8 23,5 % 43,70 79 123 WHG/7X7A-C PRT ANE/9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 4 174 129,8 3,1 % 417,40 3 965 4 382 PRT BSF/C3412- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of CECAF 34.1.2 4 714 1 860,0 39,5 % 471,40 4 071 4 542 PRT GFB/1012- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of X and XII 40 13,8 34,5 % 4,00 36 40 PRT HKE/8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 2 777 2 419,0 87,1 % 277,70 3 194 3 472 PRT JAX/08C. Horse mackerel VIIIc 2 468 809,4 32,8 % 246,80 2 226 2 473 PRT JAX/09. Horse mackerel IX 25 425 14 040,8 55,2 % 2 542,50 21 931 24 474 PRT NEP/9/3411 Norway lobster IX and X; EU waters of CECAF 34.1.1 251 150,1 59,8 % 25,10 227 252 PRT SBR/09- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of IX 186 116,3 62,5 % 18,60 166 185 PRT SBR/10- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of X 1 125 684,2 60,8 % 112,50 1 116 1 229 PRT SRX/89-C. Skates and rays EU waters of VIII and IX 1 628 1 476,3 90,7 % 151,70 1 426 1 578 PRT WHB/8C3 411 Blue whiting VIIIc, IX and X; EU waters of CECAF 34.1.1 2 774 1 541,3 55,6 % 277,40 206 483 FIN HER/30/31. Herring Subdivisions 30-31 92 295 59 242,2 64,2 % 9 229,50 85 568 94 798 SWE COD/03AS. Cod Kattegat 161 40,6 25,2 % 16,10 70 86 SWE HAD/2AC4. Haddock IV; EU waters of IIa 16 12,0 75,0 % 1,60 136 138 SWE HER/30/31. Herring Subdivisions 30-31 20 278 3 182,4 15,7 % 2 027,80 18 801 20 829 SWE HKE/3A/BCD Hake IIIa; EU waters of IIIb, IIIc and IIId 142 43,7 30,8 % 14,20 130 144 SWE JAX/2AX14- Horse mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 75 2,3 3,1 % 7,50 675 683 JAX/2A-14 SWE JAX/4BC7D Horse mackerel EU waters of IVb, IVc and VIId 75 0,0 0,0 % 7,50 75 83 SWE LIN/03. Ling EU waters of III 21 20,5 97,6 % 0,50 20 21 LIN/3A/BCD SWE LIN/04. Ling EU waters of IV 11 0,5 4,5 % 1,10 10 11 LIN/04-C. SWE PRA/2AC4-C Northern prawn EU waters of IIa and IV 142 0,0 0,0 % 14,20 108 122 SWE SOL/3A/BCD Common sole IIIa; EU waters of IIIb, IIIc and IIId 55 46,5 84,5 % 5,50 27 33 SWE USK/03-C. Tusk EU waters of III 7 2,8 40,0 % 0,70 6 7 USK/3A/BCD SWE USK/04-C. Tusk EU waters of IV 6 0,0 0,0 % 0,60 5 6 GBR ALF/3X14- Alfonsinos EU waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 11 1,0 9,1 % 1,10 10 11 GBR ANF/07. Anglerfish VII 6 079 5 570,6 101,6 93,3 % 406,80 5 807 6 214 GBR BLI/67- Blue ling EU waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII 142 135,5 95,4 % 6,50 330 337 BLI/5B67- GBR BSF/1234- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 0,0 0,0 % 0,50 4 5 GBR BSF/56712- Black scabbardfish EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 80 73,3 91,6 % 6,70 134 141 GBR COD/07A. Cod VIIa 387 283,1 73,2 % 38,70 146 185 GBR COD/07D. Cod VIId 197 111,4 56,5 % 19,70 145 165 GBR COD/5B6A-C Cod VIa; EU and international waters of Vb east of 12o 00 W 139 115,6 83,2 % 13,90 110 124 COD/5BE6A GBR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 326 280,2 86,0 % 32,60 295 328 GBR GFB/1012- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,0 0,0 % 1,00 9 10 GBR GFB/1234- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 15 1,3 8,7 % 1,50 13 15 GBR GFB/567- Forkbeards EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 442 249,8 56,5 % 44,20 814 858 GBR GHL/2A-C46 Greenland Halibut EU waters of IIa and IV; EU and international waters of Vb and VI 83 82,1 98,9 % 0,90 123 124 GBR HAD/2AC4. Haddock IV; EU waters of IIa 25 367 24 962,1 98,4 % 404,90 22 250 22 655 GBR HAD/5BC6A. Haddock EU waters of Vb and VIa 2 468 2 379,8 96,4 % 88,20 1 561 1 649 GBR HAD/6B1214 Haddock EU and international waters of ICES zones VIb, XII and XIV 4 761 2 854,3 60,0 % 476,10 3 022 3 498 GBR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 944 817,8 86,6 % 94,40 1 332 1 426 GBR HER/07A/MM. Herring VIIa 5 030 4 981,1 99,0 % 48,90 3 906 3 955 GBR HER/5B6ANB Herring EU and international waters of Vb and VIb and VIaN 12 165,7 12 068,3 99,2 % 97,40 13 145 13 242 GBR HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 14 0,5 3,6 % 1,40 16 17 GBR HKE/2AC4-C Hake EU waters of IIa and IV 1 989,4 1 896,6 95,3 % 92,80 348 441 GBR HKE/571214 Hake VI and VII; EU waters of Vb; international waters of XII and XIV 4 046,6 3 604,2 116,1 91,9 % 326,30 5 553 5 879 GBR JAX/2AX14- Horse mackerel EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 15 652 14 078,1 89,9 % 1 565,20 14 643 16 208 JAX/2A-14 GBR JAX/4BC7D. Horse Mackerel EU waters of IVb, IVc and VIId 4 396,3 1 879,5 42,8 % 439,63 4 866 5 306 GBR LIN/03. Ling IIIa; EU waters of IIIb, IIIc and IIId 8 0,0 0,0 % 0,80 7 8 LIN/3A/BCD GBR LIN/04. Ling EU waters of IV 2 080 1 939,5 93,2 % 140,50 1 869 2 010 LIN/04-C. GBR LIN/05. Ling EU and international waters of V 7 0,3 4,3 % 0,70 6 7 LIN/05EI. GBR LIN/1/2. Ling EU and international waters of I and II 9 1,0 11,1 % 0,90 8 9 GBR LIN/6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 2 974 2 216,5 74,5 % 297,40 2 641 2 938 GBR NEP/07. Norway lobster VII 8 831 7 404,8 83,9 % 883,10 7 137 8 020 GBR NEP/2AC4-C Norway lobster EU waters of IIa and IV 22 835 18 607,9 81,5 % 2 283,50 20 315 22 599 GBR NEP/5BC6. Norway lobster VI; EU waters of Vb 17 907 12 045,4 67,3 % 1 790,70 13 357 15 148 GBR PLE/07A. Plaice VIIa 548 147,7 27,0 % 54,80 491 546 GBR PLE/7DE. Plaice VIId and VIIe 1 361 1 331,9 97,9 % 29,10 1 357 1 386 GBR PLE/7FG. Plaice VIIf and VIIg 60 52,2 87,0 % 6,00 53 59 GBR PLE/7HJK. Plaice VIIh, VIIj and VIIk 48 34,3 71,5 % 4,80 23 28 GBR POK/561 214 Saithe VI; EU and international waters of Vb; EU and international waters of XII and XIV 3 718 3 129,1 84,2 % 371,80 3 317 3 689 POK/56-14 GBR PRA/2AC4-C Northern prawn EU waters of IIa and IV 1 017 0,3 0,0 % 101,70 792 894 GBR RNG/5B67- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 181 23,3 12,9 % 18,10 141 159 GBR RNG/8X14- Roundnose grenadier EU waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 17 0,0 0,0 % 1,70 13 15 GBR SBR/10- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of X 11 0,0 0,0 % 1,10 10 11 GBR SBR/678- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII, VIII 15 0,0 0,0 % 1,50 22 24 GBR SOL/07A. Common sole VIIa 94 11,9 12,7 % 9,40 80 89 GBR SOL/07D. Common sole VIId 913 671,5 73,5 % 91,30 933 1 024 GBR SOL/07E. Common sole VIIe 365 360,5 98,8 % 4,50 418 423 GBR SOL/24. Common sole EU waters II and IV 1 207 936,2 77,6 % 120,70 602 723 SOL/24-C. GBR SOL/7FG. Common sole VIIf and VIIg 310 176,3 56,9 % 31,00 349 380 GBR SRX/07D. Skates and rays EU waters of VIId 136 30,5 129,3 72,6 % 13,60 133 147 GBR SRX/2AC4-C Skates and rays EU waters of IIa and IV 677 651,3 96,2 % 25,70 903 929 GBR SRX/67AKXD Skates and rays EU waters of VIa, VIb, VIIa-c and VIIe-k 3 460 1 920,0 30,5 56,4 % 346,00 2 941 3 287 GBR SRX/89-C. Skates and rays EU waters of VIII and IX 12 0,4 3,3 % 1,20 10 11 GBR USK/04-C. Tusk EU waters of IV 95 82,4 86,7 % 9,50 80 90 GBR USK/1214EI. Tusk EU and international waters of I, II and XIV 7 0,5 7,1 % 0,70 6 7 GBR USK/567EI. Tusk EU and international waters of V, VI and VII 61 60,5 99,2 % 0,50 83 84 GBR WHB/1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 7 622 7 009,2 92,0 % 612,80 1 990 2 603 GBR WHG/07A. Whiting VIIa 60 16,7 27,8 % 6,00 46 52 GBR WHG/561 214 Whiting VI; EU waters of Vb; international waters of XII and XIV 304 252,8 83,2 % 30,40 185 215 WHG/56-14 GBR WHG/7X7A. Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh and VIIk 1 153 815,5 70,7 % 115,30 1 740 1 855 WHG/7X7A-C